Citation Nr: 0117016	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Armed Forces Far East during World War II.  He was a prisoner 
of war of the Japanese government from June 2, 1942 to July 
17, 1942.  The veteran died in September 1979.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in September 1979, with the cause of 
death reported as respiratory failure due to pulmonary 
carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for no disability and the veteran had no 
pending claims for VA benefits; prior claims raised by the 
veteran had been denied in rating actions of April 1958, 
January 1971 and March 1975.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.



CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 
3.309(a)(c), 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that due to maltreatment while the 
veteran was a prisoner of war of the Japanese government, he 
contracted a lung ailment which caused his death.  She 
contends that the veteran's prisoner of war experience could 
have been a contributory factor in his later contracting 
pulmonary tuberculosis.

I.  Factual Background

The veteran's verified service includes beleaguered status 
from December 29, 1941, through May 6, 1942; he was missing 
from May 7 to June 1, 1942; he was a prisoner of war from 
June 2 to July 17, 1942; he was in no casualty status from 
July 18, 1942, through July 18, 1945; his status under MPA 
was terminated on July 18, 1945; and he served in the regular 
Philippine Army from July 19, 1945, through March 15, 1946.

After service, the veteran filed several claims for physical 
injuries which he alleged occurred during service.  The 
available service medical records contain the February 1946 
separation examination report which notes that his lungs were 
normal and a chest x-ray was negative.  In addition, a 
January 1946 Affidavit for Philippine Army Personnel is 
negative for any illness or injury.  A January 1958 
application form and a February 1958 affidavit from the 
veteran are silent for pulmonary tuberculosis or any other 
lung disorder.  In 1970, the veteran filed a claim for 
service connection for pulmonary tuberculosis.  He submitted 
a medical certificate from a private physician, dated in July 
1970, noting that he had a diagnosis of pulmonary 
tuberculosis, far advanced.  In a January 1972 statement, the 
veteran noted that he had had surgery in August 1971 for 
bronchogenic carcinoma.  The veteran's claims for service 
connection as well as for nonservice-connected disability 
pension were denied.  At the time of his death in September 
1979, there were no pending claims and the veteran had no 
service-connected disabilities.

In March 1998, the appellant filed a formal application for 
service connection for cause of death.  The Certificate of 
Death shows that the veteran died in September 1979 at the 
age of 59.  The cause of death was respiratory failure due to 
pulmonary carcinoma.  On a form submitted by the appellant in 
September 1998, she noted that the veteran had contracted 
pulmonary tuberculosis in July 1970.  She also noted that he 
had had an operation for carcinoma of the right lung in 
August 1971.

In September 1998, the RO received a Record of Admission from 
the private hospital where the veteran died.  The record 
shows that the veteran was admitted for asthmatic bronchitis 
just prior to his death.  The RO also received a copy of an 
Admission Card from a private hospital showing that the 
veteran was hospitalized from August to September 1971.  
Although no diagnosis or treatment received was listed, this 
was presumably the hospitalization when the veteran had 
surgery for carcinoma of the right lung.

A letter dated in November 1998 from a private physician 
notes that the veteran's medical records were no longer 
available.  The physician further noted that, based on his 
recollection, he treated the veteran for pulmonary 
tuberculosis, moderately advanced.

The evidence also contains a police investigation report 
concerning the veteran's health after he apparently applied 
for sickness and temporary disability benefits.  It was noted 
that the veteran had been a member of the local police 
department since 1957 and that prior to joining the force, he 
had passed the required physical examination which rendered 
him fit for police duty.  It is further noted that in July 
1970, a medical examination disclosed that the veteran had 
contracted pulmonary tuberculosis.  It was also noted that he 
had had surgery for carcinoma of the right lung in 1971.  The 
report indicates that, due to the veteran's police duties, he 
contracted pulmonary tuberculosis on the job.  

In rating decision of January 1999, the RO denied service 
connection for cause of death on the basis that the claim was 
not well grounded.  In rating decision of December 1999, the 
RO continued to deny service connection for cause of death on 
the basis that there was no presumption of pulmonary 
tuberculosis for a former prisoner of war.  The appellant 
timely appealed the December 1999 rating decision.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the appellant appealed the December 1999 
rating decision which denied the claim on the merits rather 
than the January 1999 rating decision which denied the claim 
on the basis that it was not well grounded.  In addition, the 
Board finds that the VA has satisfied its duties to notify 
and assist the appellant.  After the appellant filed her 
initial application for VA benefits, the RO sent her letters 
in February 1998, August 1998, October 1998, January 1999, 
July 1999, January 2000, and April 2000, as well as the 
Statement of the Case in June 2000, in which the RO informed 
the appellant of the evidence needed to support a claim for 
service connection for the cause of the veteran's death.  The 
RO made attempts to contact the medical providers identified 
by the appellant and obtain relevant medical evidence.  
Accordingly, a review of the evidence of record shows that 
the RO took the appropriate action to notify and assist the 
appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

There is no evidence that the veteran's respiratory failure 
due to pulmonary carcinoma is related to service.  The 
evidence shows that he developed pulmonary carcinoma in 1971 
many years after service and there is no medical evidence 
relating it to the veteran's period of service.  In addition, 
the evidence shows that he was initially diagnosed with 
pulmonary tuberculosis in 1970 many years after service and 
there is no medical evidence relating it to the veteran's 
period of service.  The evidence also does not show that his 
pulmonary tuberculosis was a factor in causing his death, but 
rather the pulmonary carcinoma caused the respiratory failure 
from which he died.  Moreover, the veteran had no service-
connected disabilities that could have resulted in the 
immediate or underlying cause of death or have been 
etiologically related to the cause of his death.

The veteran's separation examination report is negative for 
any pulmonary disorder during service.  In addition, there is 
no evidence of pulmonary tuberculosis or any other lung 
disorder until 1970, approximately 24 years after his period 
of service.  There seems to be no dispute that the veteran 
only contracted pulmonary tuberculosis in 1970 (appellant 
noted this on VA Form 21-4142(JF) dated in September 1998).  
Accordingly, he did not contract tuberculosis within three 
years of service and that presumption is not applicable.  See 
38 C.F.R. § 3.307(a).  In addition, although the evidence 
shows that the veteran was a former prisoner of war for 
approximately six weeks in 1942, neither pulmonary 
tuberculosis nor pulmonary carcinoma are presumptive diseases 
specific as to former prisoners of war.  See 38 C.F.R. 
§ 3.309(c).

The Board notes that the appellant's own assertions that the 
veteran contracted a lung ailment due to his prisoner of war 
experience that caused his death are outweighed by the 
medical evidence against her claim because she is not 
medically competent to provide an opinion of sufficient 
probative value that would outweigh the clinical medical 
evidence against her claim.  While a lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).

The Board finds that the evidence is not so evenly balanced 
as to require application of the benefit of the doubt in 
favor of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.  Accordingly, the 
claim for service connection for the veteran's cause of death 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

